Title: To George Washington from John Mercereau, 10 May 1780
From: Mercereau, John
To: Washington, George


          
            Dear Sir
            May 10: 1780 Piscatua [N.J.]
          
          the Russell is gone out the Hook Last week there is a Rumour of a french fleet Out, and Some Stir and Uneasiness among them the Last I Heard from there, hope to hear tomorrow Night, Something More and Shall be as Deligent as possible to Answer your Request and Shall Deliver it as fast as it Can be Come att, Dear Sir I Remain your Dutifull Serve⟨n⟩t
          
            John Mercereau
          
        